Citation Nr: 1623145	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  10-25 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 20 percent for a variously diagnosed cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from December 1983 to March 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for a cervical spine disability.  An interim (March 2010) rating decision granted service connection for a cervical spine disability, characterized as neck osteoarthritis, rated 10 percent, effective April 1, 2007.  In April 2014, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  In July 2014, the case was remanded for additional development.  An interim (March 2015) rating decision increased the rating to 20 percent, effective April 1, 2007 and recharacterized the disability as degenerative disc disease (DDD) to reflect that the disability now encompasses disc pathology.  Because of the various diagnoses the Board has characterized it as a variously diagnosed cervical spine disability, as noted on the preceding page.  As 20 percent is less than the maximum schedular rating for the disability, and the Veteran has not expressed satisfaction with the rating, the appeal continues.  AB v. Brown, 6 Vet. App. 35 (1993).

[The March 2015 rating decision also granted service connection for chondromalacia of both knees; accordingly that issue is no longer on appeal.]


FINDINGS OF FACT

1. Prior to August 21, 2014, the Veteran's cervical spine disability was not shown to have been manifested by forward flexion of the cervical spine limited to 15 degrees or less or by favorable anklyosis of the spine; incapacitating episodes of disc disease and separately ratable neurological symptoms were not shown.

2. From August 21, 2014, the cervical spine disability is reasonably shown to have been manifested by forward flexion limited to approximately 15 degrees; separately ratable neurological symptoms and incapacitating episodes have not been shown.
CONCLUSION OF LAW

The Veteran's cervical spine disability warrants staged ratings of 20 percent (but no higher) prior to August 20, 2014, and 30 percent (but no higher) from that date.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5243 (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 2013 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating; while a February 2015 supplemental SOC (SSOC) readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  

At the April 2014 hearing before the undersigned, the undersigned explained how cervical spine disability is rated and the type of evidence the Veteran could submit to support his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran's testimony reflects knowledge of what is necessary to substantiate the claim.  There is no allegation of a deficiency in the conduct of the hearing.
The Veteran's pertinent private and VA treatment records have been secured. Pursuant to the Board's remand, the AOJ arranged for an August 2014 VA examination in this matter.  The Board finds the report of that examination adequate for rating purposes, as it includes all findings necessary to properly adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007)   There has been substantial compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability evaluations are determined by application of a schedule for ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 35 C.F.R. § Part 4.

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 ; 38 C.F.R. §§ 3.102, 4.3.  When the rating appealed is the initial rating assigned with a grant of service connection, the entire period is for consideration, and separate ("staged") ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service connected cervical spine disability has been rated under Code 5242 (for degenerative arthritis of the spine).  Because it now includes disc disease and inasmuch as the criteria for rating disc disease under Code 5243 for intervertebral disc syndrome (IVDS) provide for ratings under the criteria for rating diseases and injuries of the spine based on incapacitating episodes as an alternative to rating under the General Rating Formula for Diseases and Injuries of the Spine (General Formula), the Board finds that the disability is more appropriately rated under Code 5243.  

The Board's review of the record found that at no time during the period under consideration was the Veteran's cervical disc disease shown to have been resulting in incapacitating episodes as defined by the regulation.  See Note 1 following Code 5243 (defining "incapacitating episode" as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  38 C.F.R. § 4.71a.  Therefore, discuss of the criteria for rating based on incapacitating episodes is not necessary.

Under the General Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine limited to 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankyloses of the entire cervical spine.  A rating in excess of 40 percent requires unfavorable anklyosis of the entire spine.  38 C.F.R. § 4.71a.  

In determining the degree of limitation of motion, the provisions of 38 U.S.C.A. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

On November 2006 examination (while he was still in service) the veteran was found to have decreased rotation of the cervical spine to the left, and mild degenerative changes in his cervical spine.  Osteophytes and osteoarthritis were suspected.

A November 2007 Navy hospital treatment record notes the Veteran reported that his chronic neck pain had been worsening over time with sharp and sometimes unbearable pain.  NSAIDs, Tylenol and Neurontin were prescribed for pain, and a cervical spine MRI was ordered. 

On November 2007 private MRI of the cervical spine, the Veteran complained of neck pain with radiation to the left shoulder.  The MRI found multi-level cervical disc pathology.
 
A December 2007 VA treatment record notes the Veteran complained of a herniated disc at C4-C5, and was treated with a steroid injection; he was found to have pain both on, and without, motion of his neck.  On follow up later that month, he reported it was improving.
A December 2007 VA outpatient record notes the Veteran reported neck pain and showed the physician copies of his MRI.  He also reported some numbness and tingling in his left hand. 

In a January 2008 statement, the Veteran reported that he was currently taking over 15 different types of medication to deal with pain from his service connected disabilities (including the neck, left shoulder, bilateral knees, migraine headaches, and acid reflux).  He reported that in December 2007 he received an injection in his cervical spine to treat the problems with his nerves and disc, and that the treatment would need to be repeated due to its infectiveness. 

A February 2009 lay statement from a friend who served with the Veteran indicates that the Veteran still complains of neck pains and headaches and had to quit his last job due to the amount of pain he was in.

In January, February, and March 2008 the Veteran underwent private physical therapy progress examinations, during which he was found to have limitation of cervical spine motion expressed in terms of percentages, and not degrees (therefore, the findings are not suitable for rating).

An August 2012 VA neurology treatment note indicates the Veteran's neck was found to have full range of motion for flexion, extension, and rotation bilaterally.

At the April 2014 Travel Board hearing, the Veteran testified that his neck disability has gotten progressively worse since he was last examined in 2006.

A July 2014 VA outpatient clinic record notes the Veteran reported a history of chronic neck pain with severe decreased range of motion, and that he does not drive because he "cannot move [his] neck."  He took prescribed medication for pain, and described the pain as level 5 (on a scale of 1 to 10). 

A July 2014 VA pain clinic nursing note indicates the Veteran again rated his neck pain as level 5.

An August 2014 VA physical therapy rehabilitation note shows, the Veteran reported neck and low back pain.  He reported that his neck pain occasionally radiates to the left shoulder, and that he had received physical therapy for the neck with some relief.  He reported constant sharp, throbbing, tight pain rated 5 out of 10.  Turning his head increased the pain; pain was relieved by medication, sitting, sauna, and not turning his head.  On examination, neck range of motion was limited with pain on all movement. 

On August 21, 2014 VA cervical spine examination, degenerative disc disease at C4-C5 was diagnosed.  The Veteran did not endorse that flare-ups impacted cervical spine function.  On range of motion testing, forward flexion was 20 degrees, with evidence of painful motion at 15 degrees; extension was 10 degrees with evidence of painful motion at 10 degrees; right lateral flexion was 20 degrees with evidence of painful motion at 10 degrees; left lateral flexion was 20 degrees with evidence of painful motion at 10 degrees; right lateral rotation was 40 degrees with evidence of painful motion at 30 degrees; left lateral rotation was 25 degrees with evidence of painful motion at 15 degrees.  The Veteran was able to perform repetitive use testing with 3 repetitions.  Repetitive use testing showed:  forward flexion to 20 degrees; extension to 10 degrees; right lateral flexion to 20 degrees; left lateral flexion to 20 degrees; right lateral rotation to 40 degrees; and left lateral rotation to 25 degrees.  The Veteran was found to have functional loss and functional impairment of the cervical spine that includes: less movement than normal; weakened movement; excess fatigability; pain on movement; lack of endurance; and difficulty driving a car.  No localized tenderness or pain to palpation of the joints or soft tissue of the cervical spine, muscle spasm resulting in an abnormal gait or abnormal spinal contour, muscle spasm not resulting in an abnormal gait or abnormal spinal contour, guarding of the cervical spine resulting in an abnormal gait or abnormal spinal contour, or guarding of the cervical spine not resulting in an abnormal gait or abnormal spinal contour was found.  No radiculopathy or neurologic abnormalities was found.  There was no ankylosis of the spine.  The Veteran was also found to have IVDS, but had not had incapacitating episodes of IVDS in the past 12 months. 


Considering first the evidence pertaining to the status of the Veteran's cervical spine disability prior to the August 21, 2014 date of a VA examination, the Board found no report of cervical spine flexion limited to 15 degrees or less and no evidence that the cervical spine was ankylosed.  While early during the period (in November 2007) the Veteran reported radiation of pain to a shoulder (and the following month reported left hand tingling), a separately ratable neurological manifestation was not diagnosed then (or since).  The findings pertaining to the cervical spine did not exceed those encompassed by the criteria for a 20 percent rating, and a rating in excess of 20 percent was not warranted.  

A review of the record found that the only range of motion studies during the evaluation period suitable for rating purposes were conducted on August 21, 2014 VA examination, and found forward flexion limited to 20 degrees, with painful motion at 15 degrees.  This finding reasonably approximates the criteria for a 30 percent rating under the General Formula.  Accordingly, a 30 percent rating is warranted from the August 21, 2014 examination date.  The next higher (40 percent) rating is not warranted since the limitation of motion found only approximates the limitation required for a 30 percent rating and cervical spine ankylosis is not shown.  No neurological manifestations were noted on August 2014 VA examination.  Therefore, a separate rating for neurological manifestations from the date of the examination is not warranted. 

The Board has considered whether referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is necessary.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d. 1366 (Fed. Cir. 2009).

Comparing the symptoms and related impairment of function of the Veteran's cervical spine disability to the schedular rating criteria, the Board finds that the symptoms and functional impairment presented by the cervical spine disability picture shown (limitation of motion forward flexion approximating 15 degrees) are wholly encompassed by the schedular criteria (which provide for higher ratings for degrees of disability and impairment, such as ankylosis and neurological manifestations that are not shown).  Therefore the schedular criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  

Finally, the evidence of the record does not show or suggest, and the Veteran has not alleged, that he is unemployable due to his cervical spine disability.  Although, a February 2009 lay statement notes that the Veteran quit his last job due to pain from the disabilities (notably, not neck pain alone), at the subsequent April 2014 hearing, he testified that he is employed.  Accordingly, the matter of entitlement to a total disability rating based on individual unemployment due to service connected disability is not raised in the context of the instant claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A staged increased (to 30 percent, but no higher) rating is granted for the Veteran's cervical spine disability from August 21, 2014 (but not earlier), subject to the regulations governing payment of monetary awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


